       Case 1:19-cv-00503-GSA Document 23 Filed 05/11/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10    CHA XIONG THOR,                                    No. 1:19-cv-00503-GSA
11                       Plaintiff,
12           v.                                          ORDER DIRECTING DEFENDANT TO
                                                         PROVIDE ADDITIONAL PROCEDURAL
13    ANDREW SAUL, Commissioner of Social                INFORMATION AND TO SUPPLEMENT
      Security,                                          THE CERTIFIED ADMINISTRATIVE
14                                                       RECORD AS REQUIRED
15                       Defendant.
16

17

18          After its review of the procedural summaries set forth in the parties’ briefs and the

19   certified administrative record in the above captioned case, the Court has identified an apparent

20   anomaly in the record.

21          The record appears to indicate that Plaintiff filed a prior application for disability benefits

22   on March 23, 2014. AR 56. The certified administrative record includes an initial disability

23   determination explanation dated August 20, 2014 (AR 56-72), but no disability determination

24   explanation on reconsideration. The Commissioner denied the 2014 application on April 5, 2015.

25   AR 72, 83, 93-97. Plaintiff did not request an administrative hearing.

26          Thereafter, Plaintiff filed another application on June 1, 2015. AR 17. The certified

27   administrative record does not include a disability determination explanation, either initially or

28   upon reconsideration after June 1, 2015.
                                                        1
       Case 1:19-cv-00503-GSA Document 23 Filed 05/11/20 Page 2 of 3

 1          On June 22, 2018, the Administrative Law Judge (ALJ) denied Plaintiff’s second
 2   application for benefits. AR 14-16. The procedural history set forth in the hearing decision
 3   appears to conflate the two separate applications:
 4                  On June 1, 2015, the claimant filed an application for supplemental
                    security income, alleging disability beginning February 20, 2014.
 5                  The claim was denied initially on August 25, 2014, and upon
                    reconsideration on April 5, 2016.
 6
                    AR 17.
 7
     Nothing in the hearing decision suggests that the ALJ reviewed any disability determination
 8
     explanations, prepared initially or upon reconsideration, following Plaintiff’s 2015 application for
 9
     benefits.
10
            The parties’ briefs do not resolve the apparent anomaly. Plaintiff’s brief simply restates
11
     the procedural history set forth in the hearing decision. Doc. 16 at 2. Defendant states, “The
12
     Social Security Administration (agency) denied Plaintiff’s application for SSI benefits initially
13
     and upon reconsideration (AR 10, 83-86, 93-98).” Doc. 21 at 2. Defendant’s citations refer to
14
     the hearing decision and the letters advising Plaintiff of denial of his applications initially and
15
     following reconsideration.
16
            The Court cannot review Plaintiff’s appeal in this case without an accurate account of the
17
     procedural history of the 2015 application that is the subject of the above-captioned case.
18
     Accordingly, the Court hereby directs Defendant to provide, within thirty (30) days of this order,
19
     a detailed explanation of the procedure followed in sequential denials (initial, reconsideration and
20
     hearing decision) of the 2015 application by the agency and the Social Security Administration.
21
     In addition, within thirty days of this order, the Defendant shall supplement the certified
22
     administrative record with the missing disability determination explanations (2014
23
     reconsideration and 2015 initial and reconsideration) and any other omitted documents or
24
     material.
25

26   IT IS SO ORDERED.
27
        Dated:     May 10, 2020                               /s/ Gary S. Austin
28                                                     UNITED STATES MAGISTRATE JUDGE
                                                        2
     Case 1:19-cv-00503-GSA Document 23 Filed 05/11/20 Page 3 of 3

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                         3
